*717
ORDER

PER CURIAM.
Glenn and Mary Collins and Gary and Marie Olson appeal from a judgment declaring the validity of an easement over their property. They claim the trial court erred in holding that SUS, L.L.C., the easement holder, could use the easement for any purpose, including improvements. In addition, they argue that the trial court’s admission and reliance upon parol evidence was improper and that it erroneously excluded their expert witness. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).